WASHBURN, J.:
Epitomized Opinion
Insurance Co. sued the Wadsworth Village in Medina Common Pleas to recover premiums on liability insurance. Trial court sustained village’s demurrer to petition and entered judgment against Insurance Co. Contract was made by Insurance Co. with Board of Trustees of Public Affairs and provided that Insurance Co. should indemnify village for damages for bodily injuries and death to employes in the operation of the Light and Power Plant. Village contended municipality had no authority expressly or impliedly by statute to contract for liability insurance. Insurance Co. contended ^■that GC. 36.18, which empowers municipal corporation to operate Light Plant and to procure everything necessary therefor, GC. 4361, which authorizes Board of Trustees to make such by-laws and regulations as it deems necessary, for efficient management, gives village this authority. The Court of Appeals in aflrming the judgment held:
1. Village may not incur indebtedness unless ex- . pressly authorized by statute. This power to do so will not be implied if there is reasonable doubt as to statute’s meaning.
2. Liability insurance is not a necessary thing within the meaning of GC. 3618.
3. Board cannot by by-law or regulation under GC. 4361 enlarge its authority to spend public funds.
4. Liability insurance is not necessary for efficient management of plant under GC. 3961. Therefore the village has no authority to contract for liability insurance.